DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Response to Non-Final Office Action
Applicant’s amended claims and remarks dated 12 February 2021 have been entered and are fully responsive to the outstanding non-final office action dated 13 November 2020.
Claims 1-3, 5-6, 14, 17, 24, 26, 30, 34-35, 40, 44, 47, 49-50, 54-55 and 67-77 are currently pending.

Examiner’s Response to Amended Claims
In view of the Applicant’s response, the status of the claims is as follows:
Status of the Claims
Claims 1-3, 5, 14, 26, 34-35, 40, 50, 54, 67-70, 72-73, 75 and 77 are pending and rejected.
Claims 71 and 74 are allowable.
Claims 17, 50 and 76 are objected to.
Claims 6, 24, 30, 44, 47, 49 and 55 remain withdrawn from consideration.
Claims 4, 7-13, 15-16, 18-23, 25, 27-29, 31-33, 36-39, 41-43, 45-46, 48, 51-53 and 56-66 were cancelled by the Applicant.
Rejections Withdrawn

Claim Rejections - 35 USC § 102
Prior art species were cited in four separate grounds of rejection over the prior art at pages 5-11 of the previous office action.  
The cited species have been excluded from the scope of the claims by the present amendment, for the reasons stated in Applicant’s response.  The rejections are withdrawn.  
Claim Objections Maintained
The objections to claims 17, 50 and 76 as depending from a rejected base claim are maintained.  See pages 3-4 of the previous office action.  Independent claim 1 is subject to rejection herein.

New Claim Rejections - 35 USC § 102
The search of the generic Markush claims has been extended to include the below cited species.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

[1] Claims 1-3, 5, 14, 26, 34-35, 40, 54, 67-68 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. 
See MPEP 2128: “An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981). “
The date “created” is the date that the compound was entered into PubChem and represents the date that it was accessible to the public.  The PubChem Compound Database is readily accessible to persons concerned with the chemical arts.
The disclosed Chemical structure is shown below:

    PNG
    media_image1.png
    492
    566
    media_image1.png
    Greyscale

The record is considered to be a disclosure of an actual sample of the compound.
The compound is a species of the instant Markush of formula (I’) wherein n is 1; X1 is NR4, R4 is 
    PNG
    media_image2.png
    123
    129
    media_image2.png
    Greyscale
and RX is unsubstituted C4 alkyl; one of R3/R3A is hydrogen and the other is 
    PNG
    media_image3.png
    52
    266
    media_image3.png
    Greyscale
 or one of R3/R3A is hydrogen and the other is -(CH2)f-RC wherein f is 2, RC is –ORC1 and RC1 is hydrogen; 
R2 is 
    PNG
    media_image4.png
    75
    170
    media_image4.png
    Greyscale
, wherein d is 1 and Rb1 is halogen; 
and RA1 is –C(=O)-R1 wherein R1 is 
    PNG
    media_image5.png
    89
    163
    media_image5.png
    Greyscale
, Y is –CRE- and RE is hydrogen. 
The disclosed compound meets all the limitations of the pharmaceutical composition of claim 54.

[2] Claims 1, 5, 26, 34, 40, 54, 68-70, 72-73, 75 and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (Tetrahedron Letters (2007), 48(39), 6852-6855).
See at least Compounds 5a and 10c (where R = Ph) in table 2 on page 6853, shown below, 5a on left and 10c on right.
The reference discloses preparation of samples of the compounds since the table lists an “isolated yield” for each compound.

    PNG
    media_image6.png
    232
    336
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    240
    376
    media_image7.png
    Greyscale


Compound 5a is a species of the instant Markush of formula (I’) wherein n is 1; X1 is -O-; RA1 and R2 are each unsubstituted alkyl and R3 and R3A are hydrogen. 
Compound 5a reads on claims 1, 5, 34, 40, 54, 68-70, 72 and 77.
The disclosed sample meets all the limitations of the pharmaceutical composition of claim 54.
Regarding the limitations of dependent claims 40, 68-70, 72 and 77, each of these claims recites a narrowed list of options for the optionally present R1 or R4 variable Markush element of formula (I’).  The cited compound has (i) an alkyl group as RA1 - not –C(=O)R1,  therefore the narrowed list of R1 options does not apply; and (ii) it has -O-  as X1 - not –NR4-,  therefore the narrowed list of R4 options does not apply.  The cited compound falls into the scope of these dependent claims since, as written, the claims do not require that R1 or R4 be present, only that when it is, it must be selected from the listed options.  Per 35 U.S.C. 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.  For example, if independent claim 1 was amended to limit the R1 or R4 group to those listed in the dependent claims, the compound would still read on the amended claim.
Compound 10c is a species of the instant Markush of formula (I’) wherein n is 1; X1 is –NR4-; R4 is 
    PNG
    media_image8.png
    107
    112
    media_image8.png
    Greyscale
and Rx is substituted aryl; RA1 is unsubstituted alkyl; R2 is unsubstituted phenyl and R3 and R3A are hydrogen. 
Compound 10c reads on claims 1, 5, 26, 34, 54, 69-70, 72-73 and 75.
The disclosed sample meets all the limitations of the pharmaceutical composition of claim 54.
Regarding the limitations of dependent claims 69-70 and 72, each of these claims recites a narrowed list of options for the optionally present R1 variable Markush element of formula (I’).  The cited compound has an alkyl group as RA1 - not –C(=O)R1,  therefore the narrowed list of R1 options does not apply.  As above, the cited compound falls into the scope of these dependent claims since, as written, the claims do not require that R1 be present, only that when it is, it must be selected from the listed options.

Related Prior Art Cited
The RN 1346789-00-1 and RN 1256822-81-7 STN database records and the Stolle (Tetrahedron (1992), 48(9), 1643-1656) reference have not been cited in grounds of rejection. The registry compounds and at least compound 33 of Stolle (p 1654, “3-(3-Cyanopropyl)-1,3-dihydro-3,4-dimethyl-6-phenylfuro[3,4-c]pyridine”) appear to fall into the scope of the instant claims.  The Examiner suggests that Applicant review the disclosed structures:

    PNG
    media_image9.png
    436
    606
    media_image9.png
    Greyscale
      
    PNG
    media_image10.png
    324
    335
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    534
    1104
    media_image11.png
    Greyscale


Allowable Subject Matter
Claims 71 and 74 were previously indicated as allowable.  See page 11 of the previous office action.  The claims remain allowable for the reasons of record.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625